Case 4:20-cr-00045-AW-MAF Document 21 Filed 11/23/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION
UNITED STATES OF AMERICA
CASE No: 4:20cr45/AW
V.

DAVID WAYNE ARING
/

PLEA AGREEMENT
1. PARTIES TO AGREEMENT

This agreement is entered into by and between David Wayne Aring as
Defendant, Randolph Murrell as attorney for Defendant, and the United States
Attorney for the Northern District of Florida. This agreement specifically
excludes and does not bind any other state or federal agency, including other
United States Attorneys and the Internal Revenue Service, from asserting any
civil, criminal, or administrative claim against Defendant.

2. TERMS

The parties agree to the following terms:

a. Defendant will plead guilty to Count One (Receipt of Child
Pornography) of the Indictment and the government will move to dismiss the
remaining count (Count Two — Possession of Child Pornography) at

sentencing. As to Count One, Defendant faces a mandatory minimum term

FILED IN OPEN COURT THIS

 

| 11/23/9030
[\W CLERK, U.S. DISTRICT
COURT, NORTH. DIST. FLA.
Case 4:20-cr-00045-AW-MAF Document 21 Filed 11/23/20 Page 2 of 7

of five years’ imprisonment, a maximum term of twenty years’ imprisonment,
aterm of five years to life of supervised release, a $250,000 fine, and a $100
special monetary assessment. Defendant agrees to pay the special monetary
assessment(s) on or before the date of sentencing.

If Defendant is unable to pay the special assessment prior to sentencing
due to indigence, Defendant agrees to participate in the Inmate Financial
Responsibility Program.

The maximum sentence to which Defendant is subject includes the
forfeiture ofall forfeitable assets.

b. — By voluntarily pleading guilty to the charge in the Indictment,
Defendant, as to the count pled herein, knowingly waives and gives up
constitutional rights which attend a defendant on trial in a criminal case.
These constitutional rights include: the right to plead not guilty; the right to
have a jury or judge determine guilt on the evidence presented; the right to
compel the government to prove guilt beyond a reasonable doubt; the right to
confront and cross-examine witnesses; the right not to be compelled to
incriminate oneself; the right to testify; the right to present evidence; and the

right to compel the attendance of witnesses.

CW
Case 4:20-cr-00045-AW-MAF Document 21 Filed 11/23/20 Page 3 of 7

é, Defendant is pleading guilty because Defendant is in fact guilty
of the charge alleged in Count One of the Indictment. In pleading guilty,
Defendant acknowledges that were this case to go to trial, the government
would present evidence to support the charge beyond a reasonable doubt.

d. Upon the District Court's adjudication of guilt of Defendant for
the charged crime, the United States Attorney, Northern District of Florida,
will not file any further criminal charges against Defendant arising out of the
same transactions or occurrences to which Defendant has pled. Defendant
agrees that substantial evidence exists to support the charge, as indicated in
the agreed-upon statement of facts incorporated by reference into this plea
agreement.

é. Nothing in this agreement shall protect Defendant in any way
from prosecution for any offense committed after the date of this agreement.

f. If Defendant is not a citizen of the United States, Defendant
understands that this conviction may adversely affect Defendant’s
immigration status, and Defendant may be removed from the United States,
denied citizenship in the United States, and denied admission to the United

States in the future.

We
Case 4:20-cr-00045-AW-MAF Document 21 Filed 11/23/20 Page 4 of 7

g. The parties agree that the sentence to be imposed is left solely to
the discretion of the District Court, which is required to consult the United
States Sentencing Guidelines and take them into account when sentencing
Defendant. The parties further understand and agree that the District Court’s
discretion in imposing sentence is limited only by the statutory maximum
sentence and any mandatory minimum sentence prescribed by statute for the
offenses.

h. Both parties reserve the right to advise the District Court and
other authorities of their versions of the circumstances surrounding the
offenses committed by Defendant. The United States Attorney further
reserves the right to correct any misstatements by Defendant or Defendant’ s
attorney and to present evidence and make arguments pertaining to the
application of the sentencing guidelines and the considerations set forth in
Title 18, United States Code, Section 3553(a), including sentencing
recommendations, and whether departure or variance upward or downward is
appropriate.

i. Defendant has been advised and understands that, under the Sex
Offender Registration and Notification Act, Defendant must register and keep
the registration current in each of the following jurisdictions: the location of

4

Owe
Case 4:20-cr-00045-AW-MAF Document 21 Filed 11/23/20 Page 5 of 7

Defendant’s residence, the location of Defendant’s employment; and, if
Defendant is a student, the location of Defendant’s school. Registration will
require that Defendant provide information that includes name, residence
address, and the names and addresses of any places at which Defendant is or
will be an employee ora student. Defendant understands that Defendant must
update Defendant’s registrations not later than three business days after any
change of name, residence, employment, or student status. Defendant
understands that failure to comply with these obligations subjects Defendant
to prosecution for failure to register under federal law, 18 U.S.C. § 2250,
which is punishable by a fine or imprisonment, or both.
3. SENTENCING

a. Defendant understands that any prediction of the sentence that
may be imposed is not a guarantee or binding promise. Due to the variety and
complexity of issues that may arise at sentencing, the sentence may not be
subject to accurate prediction.

b. The parties understand and agree that either party may offer
additional evidence relevant to sentencing issues. However, the Court is not

limited to consideration of the facts and events provided by the parties.
Case 4:20-cr-00045-AW-MAF Document 21 Filed 11/23/20 Page 6 of 7

Adverse rulings or a sentence greater than anticipated shall not be grounds for
withdrawal of Defendant’ s plea.

G. The parties reserve the right to appeal any sentence imposed.

4, VICTIM RESTITUTION

Defendant agrees to make full restitution to the victims as determined
by the Court, pursuant to 18 U.S.C. § 2259. Defendant agrees that the amount
of restitution may include losses resulting from related conduct for which
Defendant was not convicted, if the loss flowed directly from the relevant
conduct of which Defendant was a part.

CONCLUSION

In every case in the Northern District of Florida in which the parties
enter a Plea Agreement, the Court requires the parties to enter a sealed
Supplement to Plea Agreement indicating whether or not Defendant agrees to
cooperate with the United States Attorney. The parties agree to the

Supplement to Plea Agreement entered in this case.
Case 4:20-cr-00045-AW-MAF Document 21 Filed 11/23/20 Page 7 of 7

Defendant enters this agreement knowingly, voluntarily, and upon

advice of counsel.

ekehum Murrell
AttoYney for Defendant

Yf | os, fee
Date a

Lael AF

David Wayne Aring /
Defendant

W[23/ 2
Date

 

 

 

Justin M. Keen | ; i
Florida Bar No. 021034

Assistant United States Attorney
Northern District of Florida

111 North Adams Street, 4" Floor
Tallahassee, FL 32301
850-942-8430

Justin. Keen@usdoj.gov

23 Zba©

Date * '
